


Exhibit 10.12


[Hyster-Yale Materials Handling, Inc. Letterhead]


EMPLOYEE NAME


Hyster-Yale Materials Handling, Inc.
5875 Landerbrook Drive, Suite 300
Cleveland, Ohio 44124
Attention: Secretary


Re:
[YEAR] Grant of Award Shares Under Long-Term Equity Incentive
Plan                    



The undersigned is an employee of Hyster-Yale Materials Handling, Inc. (the
“Company”) or one of its wholly-owned subsidiaries (together with the Company,
the “Employers”) to whom grants of an award (the “Award”) were made on [DATE] by
the Compensation Committee (the “Committee”) of the Board of Directors of the
Company (the “Board”) pursuant to the Hyster-Yale Materials Handling, Inc.
Long-Term Equity Incentive Plan (the “Plan”). I hereby accept the Award and
acknowledge to and agree with the Company as follows:
1.
Award/Surrender of Award Shares for Cashless Exercise. I acknowledge that the
Committee has granted the Award to me subject to the terms of the Plan and the
related Long-Term Equity Incentive Plan Guidelines for the [DATE] through [DATE]
Performance Period (the “[DATE] Guidelines”) and the terms of this Agreement. I
hereby acknowledge the grant of <NUMBER OF SHARES> fully paid and nonassessable
shares (the “Award Shares”) of Class A Common Stock, par value $0.01 per share,
of the Company (“Class A Common”). Coincident with my receipt of the Award, I
agreed to immediately and irrevocably surrender <NUMBER OF SHARES RETURNED>
Award Shares to the Company to be used to partially satisfy my income and
employment withholding tax obligations with respect to the Award. As a result,
upon receipt by the Company of this signed letter agreement I will receive a
stock certificate for <NUMBER OF SHARES> shares of Class A Common representing
my non-surrendered Award Shares.



2.
Restrictions on Transfer. I represent and covenant that, other than a Transfer
(as defined below) (a) by will or the laws of descent and distribution, (b)
pursuant to a domestic relations order meeting the definition of a qualified
domestic relations order under Section 206(d)(3)(B) of the Employee Retirement
Income Security Act of 1974, as amended (“QDRO”), (c) to a trust (a “Trust”) for
my benefit or the benefit of my spouse, my children or my grandchildren
(provided that Award Shares transferred to such a Trust shall continue to remain
subject to the transfer restrictions hereinafter set forth) or (d) as otherwise
permitted under the Plan with the consent of the Committee (including, without
limitation, a cashless surrender in order to satisfy tax withholding
obligations), the Award Shares shall be non-transferable and I shall not make
(or attempt to make) any sale, assignment, transfer, exchange, pledge,
hypothecation or encumbrance of the Award Shares (collectively, a “Transfer”).



3.
Lapse of Restrictions. I acknowledge that the transfer restrictions on the
non-surrendered Award Shares set forth in paragraph 2 above shall lapse for all
purposes and shall be of no further force or effect upon the earliest to occur
of: (a) December 31, [YEAR]; (b) the date of my death or permanent disability;
(c) five years after my Retirement (as defined in the Plan); (d) an
extraordinary release of transfer restrictions pursuant to Section 8(d) of the
Plan; (e) the Transfer of Award Shares pursuant to a QDRO, but only as to the
shares so transferred and (f) a lapse of transfer restrictions as determined by
the Committee in accordance with the Plan. As notice of such transfer
restrictions, I acknowledge that there is affixed to each stock certificate
representing Award Shares the following legend:



THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER SET FORTH IN THE HYSTER-YALE MATERIALS HANDLING, INC. LONG-TERM
EQUITY INCENTIVE PLAN (“PLAN”). SUCH RESTRICTIONS ON TRANSFER UNDER THE PLAN
SHALL LAPSE FOR ALL PURPOSES AND SHALL BE OF NO FURTHER FORCE OR EFFECT AFTER
DECEMBER 31, [YEAR], OR SUCH EARLIER TIME AS PROVIDED IN THE PLAN.
4.
Obligations. I agree that each Trust and I shall fulfill the obligations imposed
with respect to Award Shares by the Plan, this Agreement and the [DATE]
Guidelines.







--------------------------------------------------------------------------------




5.
Rights. I understand that, subject to the transfer restrictions set forth
herein, I shall have all of the rights of a holder of Class A Common with
respect to the Award Shares, including the right to vote such shares, to receive
any dividends paid thereon and to participate in any of the matters described in
clauses (b) and (c) of Section 9 of the Plan. Any securities that I receive in
respect to Award Shares in connection with any of such matters shall be deemed
to be Award Shares, and shall be subject to the transfer restrictions set forth
herein to the same extent and for the same period as if such securities were the
original Award Shares with respect to which they were issued (unless such
restrictions are modified or eliminated by the Committee).



6.
Future Surrender of Certificates. I understand that: (a) in the case of a
Transfer under clause (a) or (b) of paragraph 2 above, on surrender to the
Company by my successor or successors in interest to the Award Shares of the
appropriate certificate or certificates reflecting the Award Shares, or (b) on
surrender to the Company (or its delegate) of the appropriate certificate or
certificates reflecting Award Shares with respect to which the transfer
restrictions have otherwise lapsed in accordance with paragraph 3 above, the
Company shall cause a new certificate or certificates to be issued without any
legend referring to such restrictions.



7.
Withholding. In order that the applicable Employer may satisfy its withholding
obligations with respect to the compensation income resulting from the grant of
any Award Shares, I agree to surrender the number the of Award Shares listed in
paragraph 1 above to partially satisfy my income and employment tax withholding
obligations on my Award. In the event that the surrender of such Award Shares is
insufficient to satisfy my withholding obligations, I authorize and direct the
applicable Employer to withhold from any amounts otherwise payable to me such
amounts of taxes with respect to the income attributable to such shares and at
such time or times as may be required to be withheld, including, without
limitation, taxes required to be withheld by reason of the compensation required
to be reported for Federal income and employment tax purposes by me, all as
determined in good faith in the sole judgment of the applicable Employer. If
there are no such amounts otherwise payable to me, or if such amounts are
insufficient, I will reimburse or indemnify the applicable Employer or make
provision satisfactory to the Board or the Committee (or to any officer
authorized for that purpose by the Board or the Committee) to reimburse or
indemnify the applicable Employer for such amounts of taxes at such time and
from time to time, as the applicable Employer may make demand for such
reimbursement or indemnity. If and to the extent that in the sole judgment of
the Board or the Committee (or any officer authorized for that purpose by the
Board or the Committee) it appears advisable to do so, in order to enforce the
Company’s rights under the Plan and this Agreement, the Company shall not issue
or cause to be issued to me (or to my successor in interest), any new stock
certificate without any legend referring to the transfer restrictions with
respect to the Award Shares as to which such restrictions have lapsed, unless
and until such amounts of taxes have been withheld from amounts otherwise
payable to me (or any of my successors in interest), or I (or such successor in
interest) reimburse or indemnify the applicable Employer for such amounts of
such taxes or make other provisions for reimbursement or indemnification to the
applicable Employer of such taxes, satisfactory in the sole judgment of the
Board or the Committee (or such officer) exercised in good faith.



8.
No Right to Employment. I acknowledge that the grant of Award Shares to me does
not in any way entitle me to continued employment with the Employers and does
not limit or restrict any right that the Employers otherwise may have to
terminate my employment.



ACCEPTED [DATE]
HYSTER-YALE MATERIALS HANDLING, INC.
 
 
 
 
 
EMPLOYEE NAME
 
 
 
 
By:
 
 
 
 
Suzanne Schulze Taylor
 
 





